 



Exhibit 10.48

       
 
   
 
  LSI LOGIC CORPORATION
Notice of Grant of Stock Options
and Option Agreement
  ID: 94-2712976
1621 BARBER LANE
 
  MILPITAS, CALIFORNIA 95035
 
     
 
   
OPTIONEE NAME
ADDRESS
ADDRESS
  Option Number:     000000
Plan:     2003
 
     

Effective ____________, you have been granted a nonstatutory stock option to buy
____________shares of LSI LOGIC CORPORATION common stock at an exercise price of
$_________ per share.
The total option price of the shares subject to this option is $_________.
The number of shares indicated are scheduled to become fully vested on the date
shown below. However, vesting will occur only if you have not incurred a
Termination of Service prior to such date. The latest this option will expire is
the Expiration Date shown below; however, if you incur a Termination of Service,
this option may expire sooner, as described in the attached LSI LOGIC
CORPORATION Stock Option Agreement (the “Agreement”). Capitalized terms that are
not defined in this Notice of Grant or the Agreement have the same meaning as in
the LSI LOGIC CORPORATION referenced stock option plan.

              Shares   Vest Type   Full Vest   Expiration                      
                                                             

 
By your signature below, you agree that these options are granted under and
governed by the terms and conditions of the Agreement (and the stock option plan
referenced therein), which is attached and made a part of this document. You
acknowledge that you have received, read and understand this Notice of Grant,
the Agreement and the LSI LOGIC CORPORATION referenced stock option plan, and
that you have had an opportunity to obtain the advice of counsel prior to
signing below. You agree to accept as binding, conclusive and final all
decisions or interpretations of the Administrator regarding any questions
relating to the LSI LOGIC CORPORATION referenced stock option plan, this Notice
of Grant and the Agreement.
 
 
 

     
 
   
 
   
OPTIONEE NAME
  Date

